Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the logic circuitry comprises latch circuitry, and wherein the multiple inversion stages comprise configurable inversion stages that are implemented as two-state inverters or tri-state inverters” as required by claim 1; “wherein the second inversion logic is configured to operate as tri-state inversion logic” as required by claim 4; “wherein the second inversion logic is configured to operate as four-transistor (4T) inversion logic” as required by claim 5; “wherein the device comprises multiple transmission gates including a first transmission gate coupled to a first input of the logic circuitry and a second transmission gate coupled to a second input of the logic circuitry” as required by claim 8; “wherein the multiple inversion stages comprise a first inversion stage, a second inversion stage, a third inversion stage and a fourth inversion stage, and wherein: the first inversion stage is coupled between an output of the second inversion stage and an input of the third inversion stage; the second inversion stage is coupled between a first input of the logic circuitry and a first output of the logic circuitry; the third inversion stage is coupled between a second input of the logic circuitry and a second output of the logic circuitry; and the fourth inversion stage is coupled between an output of the third inversion stage and an input of the second inversion stage” as required by claim 9; “comprising: one or more first logic gates having first switching 

Claims 1 and 3-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844